DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the unlabeled rectangular boxes shown in Fig. 2 of the drawings should be provided with descriptive text labels. See: MPEP 608.02(b).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 3, 5 and 11 are objected to because of the following informalities:  
Claim 2 recites “Claim 1” in line 1, which should be amended to instead recite --claim 1-- for consistency with line 1 of each of claims 4 and 6-9.
Claim 3 recites “Claim 2” in line 1, which should be amended to instead recite --claim 2-- for consistency with line 1 of each of claims 4 and 6-9.
Claim 3 recites “the first threshold value” in line 1, which should be amended to instead recite --the predetermined first threshold value-- for consistency and proper antecedent basis with “a predetermined first threshold value” in line 3 of claim 2.
Claim 3 recites “the second threshold value” in lines 1-2, which should be amended to instead recite --the second predetermined threshold value-- for consistency and proper antecedent basis with “a second predetermined threshold value” in lines 4-5 of claim 2.
Claim 3 recites “selected from group” in line 3, which appears to be a misstating of --selected from a group--.
Claim 5 recites “Claim 4” in line 1, which should be amended to instead recite --claim 4-- for consistency with line 1 of each of claims 4 and 6-9.
Claim 11 recites “measuring” in line 5, which appears to be a misstating of --measure--.
Appropriate correction is required.

The numbering of claims is not in accordance with 37 CFR 1.75, which requires numbering of the claims consecutively in Arabic numerals [e.g., see: MPEP 608.01(i)]. Specifically, the originally-filed claims are numbered 1-9 and 11; however, there is no recitation of a claim 10. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the combustion engine is operated in such a way that a loading of the particle filter with particles increases if the measured particle concentration exceeds a predetermined first threshold value or that the loading of the particle filter decreases if the measured particle concentration is below a second predetermined threshold value” in lines 1-5. Claim 2 is dependent from claim 1, and claim 1 recites “operating the combustion engine based on the measured particle concentration downstream of the particle filter” in lines 6-7. Specifically, it is unclear what exactly is meant by “wherein the combustion engine is operated in such a way that a loading of the particle filter with particles increases if the measured particle concentration exceeds a predetermined first threshold value or that the loading of the particle filter decreases if the measured particle concentration is below a second predetermined threshold value” in claim 2, as it is unclear whether this claim phrase is intended to further define “operating the combustion engine based on the measured particle concentration downstream of the particle filter” in claim 1 or whether this claim phrase is intended to have a different meaning in the context of the claimed method. In the latter case, it is unclear what exactly is meant by “wherein the combustion engine is operated in such a way that a loading of the particle filter with particles increases if the measured particle concentration exceeds a predetermined first threshold value or that the loading of the particle filter decreases if the measured particle concentration is below a second predetermined threshold value” in the context of the method of claim 2 given that claim 2 fails to unambiguously introduce any additional process step(s) and/or further define any previously-introduced process step(s) recited by claim 1.
Claim 3 is dependent from claim 2, such that claim 3 also includes the indefinite subject matter recited by claim 2, such that claim 3 is also rejected for at least the same reasons that claim 2 is rejected, as discussed in detail directly above with respect to claim 2.

Claim 3 recites “wherein the first threshold value and/or the second threshold value are determined as a function of at least one emission-relevant parameter selected from group consisting of engine temperature, outside temperature, ambient pressure, composition of the atmosphere, season, fuel quality, aging, defects and driving behavior” in lines 1-4; however, it is unclear what exactly is meant by “wherein the first threshold value and/or the second threshold value are determined as a function of at least one emission-relevant parameter selected from group consisting of engine temperature, outside temperature, ambient pressure, composition of the atmosphere, season, fuel quality, aging, defects and driving behavior” in the context of the method of claim 3 given that claim 3 fails to unambiguously introduce any additional process step(s) and/or further define any previously-introduced process step(s) recited by claim 1.

Claim 4 recites “wherein the loading of the particle filter is adjusted by adjusting a composition of the exhaust gas flow upstream of the particle filter” in lines 1-2. Claim 4 is dependent from claim 1; however, it is unclear what exactly is meant by “the loading of the particle filter” in line 3 of the claim because neither claim appears to previously introduce “a loading of the particle filter” or “loading of the particle filter.” Thus, there appears to be improper antecedent basis for the limitation in the claim. Also, it is unclear what exactly is meant by “wherein the loading of the particle filter is adjusted by adjusting a composition of the exhaust gas flow upstream of the particle filter” in the context of the method of claim 4 given that claim 4 fails to unambiguously introduce any additional process step(s) and/or further define any previously-introduced process step(s) recited by claim 1.
Claim 5 is dependent from claim 4, such that claim 5 also includes the indefinite subject matter recited by claim 4, such that claim 5 is also rejected for at least the same reasons that claim 4 is rejected, as discussed in detail directly above with respect to claim 4.

Claim 5 recites “wherein the composition of the exhaust gas flow is shifted to the detriment of oxidizing components, if the measured particle concentration is above the first threshold value and/or is shifted in favor of the oxidizing components if the measured particle concentration is below the second threshold value” in lines 1-4; however, it is unclear what exactly is meant by “and” in “and/or” in line 3 of the claim because “the composition of the exhaust gas flow is shifted to the detriment of oxidizing components [and] is shifted in favor of the oxidizing components” appears to require the composition of the exhaust gas flow to be shifted both to the detriment of oxidizing components and in favor of the oxidizing components, in situations including when the measured particle concentration is both above the first threshold value and below the second threshold value. In other words, claim 5 appears to require the composition of the exhaust gas flow to be shifted in opposing directions to achieve opposing results, and it is unclear how such a recitation would be achieved. Moreover, it is unclear what exactly is meant by “wherein the composition of the exhaust gas flow is shifted to the detriment of oxidizing components, if the measured particle concentration is above the first threshold value and/or is shifted in favor of the oxidizing components if the measured particle concentration is below the second threshold value” in the context of the method of claim 5 given that claim 5 fails to unambiguously introduce any additional process step(s) and/or further define any previously-introduced process step(s) recited by claims 1 and 4.
Claim 5 recites “the first threshold value” in line 3. Claim 5 is dependent from claim 1 via claim 4; however, because none of claims 1, 4 and 5 previously introduces “a first threshold value,” it is unclear what is meant by “the first threshold value” in line 3 of claim 5. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 5 recites “the second threshold value” in line 4. Claim 5 is dependent from claim 1 via claim 4; however, because none of claims 1, 4 and 5 previously introduces “a second threshold value,” it is unclear what is meant by “the second threshold value” in line 4 of claim 5. Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim 8 recites “wherein at least one particle concentration is measured with respect to at least one range of a particle size distribution” in lines 1-2. Claim 8 is dependent from claim 1, and claim 1 recites “measuring a particle concentration in the exhaust gas flow downstream of the particle filter” in line 4. Specifically, it is unclear whether the “at least one particle concentration” introduced in line 1 of claim 8 is intended to be the same as (or inclusive of) or different from the “particle concentration in the exhaust flow downstream of the particle filter” in line 4 of claim 1. Thus, there appears to be improper antecedent basis for the limitation in the claim. Also, it is unclear what exactly is meant by “wherein at least one particle concentration is measured with respect to at least one range of a particle size distribution” in the context of the method of claim 8 given that claim 8 fails to unambiguously introduce any additional process step(s) and/or further define any previously-introduced process step(s) recited by claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2001-355433 A to Nakatani et al. (hereinafter: “Nakatani”).
With respect to claim 1, Nakatani teaches a method for operating a combustion engine (1) with a particle filter (22), the method comprising: passing an exhaust gas flow of the combustion engine through the particle filter (apparent from at least Figs. 1 & 11), measuring a particle concentration in the exhaust gas flow downstream of the particle filter [apparent from at least Fig. 1 in view of at least ¶ 0022-0030, 0043-0046, 0066-0067, 0119, 0128-0129 & 0134, via a smoke sensor 102 and an electronic control unit (ECU) 30], and operating the combustion engine based on the measured particle concentration downstream of the particle filter (apparent from at least Fig. 1 in view of at least ¶ 0022-0047, 0066-0067, 0119, 0128-0129 & 0134, via the ECU 30).

With respect to claim 2, Nakatani teaches the method according to claim 1, wherein the combustion engine is operated in such a way that a loading of the particle filter with particles increases if the measured particle concentration exceeds a predetermined first threshold value or that the loading of the particle filter decreases if the measured particle concentration is below a second predetermined threshold value [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and no part of “wherein the combustion engine is operated in such a way that a loading of the particle filter with particles increases if the measured particle concentration exceeds a predetermined first threshold value or that the loading of the particle filter decreases if the measured particle concentration is below a second predetermined threshold value” unambiguously introduces additional process step(s) to be performed by the method of claim 2 and/or further defines previously introduced process step(s) of the method of claim 2, such that “wherein the combustion engine is operated in such a way that a loading of the particle filter with particles increases if the measured particle concentration exceeds a predetermined first threshold value or that the loading of the particle filter decreases if the measured particle concentration is below a second predetermined threshold value” does not appear to further limit the claim under a broadest reasonable interpretation; even if “wherein the combustion engine is operated in such a way that a loading of the particle filter with particles increases if the measured particle concentration exceeds a predetermined first threshold value or that the loading of the particle filter decreases if the measured particle concentration is below a second predetermined threshold value” can be sufficiently shown by Applicant to necessarily introduce additional process step(s) to be performed by the method of claim 2 and/or further define previously introduced process step(s) of the method of claim 2, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and neither of “the combustion engine is operated in such a way that a loading of the particle filter with particles increases” and “the combustion engine is operated in such a way that the loading of the particle filter decreases” would be performed at times including when neither of the respective conditions “if the measured particle concentration exceeds a predetermined first threshold value” and “if the measured particle concentration is below a second predetermined threshold value” (e.g., when the measured particle concentration does not exceed the predetermined first threshold value and is not below the second predetermined threshold value), such that “wherein the combustion engine is operated in such a way that a loading of the particle filter with particles increases if the measured particle concentration exceeds a predetermined first threshold value or that the loading of the particle filter decreases if the measured particle concentration is below a second predetermined threshold value” does not necessarily further limit the method of claim 2 under a broadest reasonable interpretation; nevertheless, as discussed by at least ¶ 0023, 0028-0033, 0037, 0043, 0124 & 0126-0127; because the combustion engine is operated in such a way that a loading of the particle filter with particles increases if the measured particle concentration exceeds a predetermined first threshold value and the combustion engine is operated in such a way that the loading of the particle filter decreases if the measured particle concentration is below a second predetermined threshold value are recited in the alternative, it is sufficient to address one of the claimed alternatives].

With respect to claim 3, Nakatani teaches the method according to claim 2, wherein the first threshold value and/or the second threshold value are determined as a function of at least one emission-relevant parameter selected from group consisting of engine temperature, outside temperature, ambient pressure, composition of the atmosphere, season, fuel quality, aging, defects and driving behavior [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and no part of “wherein the first threshold value and/or the second threshold value are determined as a function of at least one emission-relevant parameter selected from group consisting of engine temperature, outside temperature, ambient pressure, composition of the atmosphere, season, fuel quality, aging, defects and driving behavior” unambiguously introduces additional process step(s) to be performed by the method of claim 3 and/or further defines previously introduced process step(s) of the method of claim 3, such that “wherein the first threshold value and/or the second threshold value are determined as a function of at least one emission-relevant parameter selected from group consisting of engine temperature, outside temperature, ambient pressure, composition of the atmosphere, season, fuel quality, aging, defects and driving behavior” does not appear to further limit the claim under a broadest reasonable interpretation; nevertheless, it is apparent from at least ¶ 0029-0030, 0119 & 0129-0130 that the certain threshold value can be set for an idle (or steady) operating condition of the engine 1 of a vehicle (e.g., “driving behavior”); because the first threshold value and the second threshold value are recited in the alternative, it is sufficient to address one of the claimed alternatives; because engine temperature, outside temperature, ambient pressure, composition of the atmosphere, season, fuel quality, aging, defects and driving behavior are recited in the alternative, it is sufficient to address one of the claimed alternatives].

With respect to claim 4, Nakatani teaches the method according to claim 1, wherein the loading of the particle filter is adjusted by adjusting a composition of the exhaust gas flow upstream of the particle filter [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and no part of “wherein the loading of the particle filter is adjusted by adjusting a composition of the exhaust gas flow upstream of the particle filter” unambiguously introduces additional process step(s) to be performed by the method of claim 4 and/or further defines previously introduced process step(s) of the method of claim 4, such that “wherein the loading of the particle filter is adjusted by adjusting a composition of the exhaust gas flow upstream of the particle filter” does not appear to further limit the claim under a broadest reasonable interpretation; nevertheless, apparent from at least ¶ 0023, 0028-0033, 0037, 0043, 0124 & 0126-0127].

With respect to claim 5, Nakatani teaches the method according to claim 4, wherein the composition of the exhaust gas flow is shifted to the detriment of oxidizing components, if the measured particle concentration is above the first threshold value and/or is shifted in favor of the oxidizing components if the measured particle concentration is below the second threshold value [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and no part of “wherein the composition of the exhaust gas flow is shifted to the detriment of oxidizing components, if the measured particle concentration is above the first threshold value and/or is shifted in favor of the oxidizing components if the measured particle concentration is below the second threshold value” unambiguously introduces additional process step(s) to be performed by the method of claim 5 and/or further defines previously introduced process step(s) of the method of claim 5, such that “wherein the composition of the exhaust gas flow is shifted to the detriment of oxidizing components, if the measured particle concentration is above the first threshold value and/or is shifted in favor of the oxidizing components if the measured particle concentration is below the second threshold value” does not appear to further limit the claim under a broadest reasonable interpretation; even if “wherein the composition of the exhaust gas flow is shifted to the detriment of oxidizing components, if the measured particle concentration is above the first threshold value and/or is shifted in favor of the oxidizing components if the measured particle concentration is below the second threshold value” can be sufficiently shown by Applicant to necessarily introduce additional process step(s) to be performed by the method of claim 5 and/or further define previously introduced process step(s) of the method of claim 5, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and neither of “the composition of the exhaust gas flow is shifted to the detriment of oxidizing components” and “the composition of the exhaust gas flow […] is shifted in favor of the oxidizing components” would be performed at times including when neither of the respective conditions “if the measured particle concentration is above the first threshold value” and “if the measured particle concentration is below the second threshold value” (e.g., when the measured particle concentration is not above the first threshold value and is not below the second threshold value), such that “wherein the composition of the exhaust gas flow is shifted to the detriment of oxidizing components, if the measured particle concentration is above the first threshold value and/or is shifted in favor of the oxidizing components if the measured particle concentration is below the second threshold value” does not necessarily further limit the method of claim 5 under a broadest reasonable interpretation; nevertheless, apparent from at least ¶ 0023, 0028-0033, 0037, 0043, 0124 & 0126-0127; because the first threshold value and the second threshold value are recited in the alternative, it is sufficient to address one of the claimed alternatives; because the composition of the exhaust gas flow is shifted to the detriment of oxidizing components, if the measured particle concentration is above the first threshold value and the composition of the exhaust gas flow is shifted in favor of the oxidizing components if the measured particle concentration is below the second threshold value are recited in the alternative, it is sufficient to address one of the claimed alternatives].

With respect to claim 7, Nakatani teaches the method according to claim 1, wherein the particle concentration describes a number of particles and/or a particle mass, each based on a predeterminable exhaust gas volume or a predeterminable driving distance (apparent from at least Figs. 1 & 13 in view of at least ¶ 0027-0030, 0036, 0045-0046 & 0066; because a number of particles and a particle mass are recited in the alternative, it is sufficient to address one of the claimed alternatives; because a predeterminable exhaust gas volume and a predeterminable driving distance are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 8, Nakatani teaches the method according to claim 1, wherein at least one particle concentration is measured with respect to at least one range of a particle size distribution [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and no part of “wherein at least one particle concentration is measured with respect to at least one range of a particle size distribution” unambiguously introduces additional process step(s) to be performed by the method of claim 8 and/or further defines previously introduced process step(s) of the method of claim 8, such that “wherein at least one particle concentration is measured with respect to at least one range of a particle size distribution” does not appear to further limit the claim under a broadest reasonable interpretation; nevertheless, it is inherent that any particular particle concentration measured by the smoke sensor 102 would necessarily be definable with respect to “a range of a particle size distribution,” especially since at least ¶ 0067 indicates that the smoke sensor 102 measures the concentration of fine particles contained in the exhaust gas].

With respect to claim 9, Nakatani teaches the method according to claim 1, wherein the combustion engine comprises a machine with compression ignition and/or a machine with external ignition (apparent from at least Fig. 1 in view of at least ¶ 0048; because a machine with compression ignition and a machine with external ignition are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 11, Nakatani teaches a non-transitory, computer-readable medium containing instructions that when executed by a computer cause the computer to control a combustion engine with a particle filter to pass an exhaust gas flow of the combustion engine through the particle filter, measuring a particle concentration in the exhaust gas flow downstream of the particle filter, and operate the combustion engine based on the measured particle concentration downstream of the particle filter (as discussed in detail above with respect to claim 1; ECU 30 stores programs to perform the method of claim 1, as depicted by at least Figs. 1 & 13 in view of at least ¶ 0031-0032, 0040, 0044, 0056, 0074 & 0126-0127).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatani in view of U.S. Patent Application Publication No. 2013/0014641 to Takaoka et al. (hereinafter: “Takaoka”).
With respect to claim 6, Nakatani teaches the method according to claim 1; however, Nakatani appears to lack a clear teaching as to whether the method further includes measuring a particle concentration upstream of the particle filter. 
Takaoka teaches an analogous method for operating a combustion engine (1) with a particle filter (6), including: passing an exhaust gas flow of the combustion engine through the particle filter (apparent from at least Fig. 1), measuring a particle concentration in the exhaust gas flow downstream of the particle filter (via downstream side PM sensor 15, as depicted by at least Fig. 1 and as discussed by at least ¶ 0042-0045), and measuring a particle concentration upstream of the particle filter (via upstream side PM sensor 14, as depicted by at least Fig. 1 and as discussed by at least ¶ 0042-0045).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Nakatani with the teachings of Takaoka to further include measuring a particle concentration upstream of the particle filter to provide the ECU of the engine with information regarding an amount of particulate matter contained in the exhaust gas flowing into the particle filter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747